      Case 2:21-cv-05257-JWH-E Document 10 Filed 07/20/21 Page 1 of 1 Page ID #:543


                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.        CV 21-5257-JWH(E)                                            Date      July 20, 2021
 Title           MICHAEL FLETCHER v. LOS ANGELES COUNTY CHILD SUPPORT SERVICES
                 DEPT.




 Present: The Honorable        Charles F. Eick, United States Magistrate Judge
            Valencia Munroe                                 None                                None
                Deputy Clerk                      Court Reporter / Recorder                   Tape No.
           Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                          None                                                   None
 Proceedings:              (IN CHAMBERS)


        On June 28, 2021, Defendants removed this action from Los Angeles Superior Court. On July 20,
2021, Plaintiff filed a Third Amended Complaint, which assertedly contains no federal claim and which
alleges there is no diversity jurisdiction. Within twenty-one (21) days of the date of this Order, the parties
shall show cause, if there be any, why this Court should not exercise its discretion to remand this action to
the Superior Court. Failure timely to show such cause may be construed as consent to the remanding of the
action.

         Defendants need not file a response to the Third Amended Complaint until further order of this Court
or, if the action is remanded, further order of the Superior Court.




cc:      Judge Holcomb
         Plaintiff
         All Counsel of Record                                                Initials of Deputy Clerk VMUN



CV-90 (06/04)                               CIVIL MINUTES - GENERAL                                     Page 1 of 1
